Citation Nr: 1417942	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 
 
In his substantive appeal to the Board, the Veteran requested a video-conference hearing before a member of the Board.  He was notified of his scheduled January 2013 hearing by letter in December 2012, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The Board assumes jurisdiction of the issue of entitlement to service connection for PTSD pursuant to Manlincon v. West, 12 Vet.App. 238, 240-41 (1999), because the Veteran filed a timely notice of disagreement with respect to this issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2010 VA spine examination identifies additional Social Security Administration (SSA) records pertinent to the Veteran's service connection claim for a back disability.  These records must be associated with the claim file. 

The Veteran filed a timely notice of disagreement with regard to a November 2011 rating decision that denied service connection for posttraumatic stress disorder, but was not issued a related Statement of the Case.  This issue must be remanded so that the Veteran can be issued a Statement of the Case.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant SSA records pertaining to the Veteran's back disability. 

During a November 2010 VA spine examination, the Veteran reported that he has been in receipt SSDI for his back since 2000.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Issue a Statement of the Case with regard to the Veteran's timely notice of disagreement with the November 2011 rating decision that denied service connection for PTSD.  

The Veteran must be informed of the actions necessary to perfect an appeal on this issue.  

Then, return the issue to the Board only if an adequate and timely substantive appeal is filed.

3.  Then, readjudicate the appeal.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case, if necessary, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



